              Case 2:18-cr-00092-RAJ Document 110 Filed 08/16/19 Page 1 of 5




 1                                                            The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
       UNITED STATES OF AMERICA,                         NO. CR18-092 RAJ
11
                               Plaintiff,                GOVERNMENT’S RESPONSE TO
12
                                                         DEFENDANT’S MOTION TO STRIKE
13                        v.                             SURPLUSAGE FROM THE
14                                                       INDICTMENT (Dkt. 96)
       BERNARD ROSS HANSEN,
15                                                       Noted: August 23, 2019
                               Defendant.
16
17
18          The United States respectfully responds to Defendant Ross Hansen’s Motion to

19 Strike Surplusage from the Indictment (Dkt. 96). Because the trial jury will not see the
20 Indictment, that motion is moot. Even if that were not true, the language Defendant seeks
21 to strike is relevant to the charged offenses and the elements of those offenses, and is not
22 surplusage. The motion should be denied.
23                                 I.       FACTUAL BACKGROUND
            Defendant Hansen was the former president and CEO of Northwest Territorial
24
     Mint (NWTM), a precious metals business based in Federal Way, Washington.
25
     Mr. Hansen and the former NWTM vault manager, Diane Erdmann, are charged in a 20-
26
     count Indictment with a multi-year scheme to defraud the bullion customers of NWTM.
27
     See Indictment, Dkt. 1. Defendants are charged with making material misrepresentations
28
      GOV’T RESP. TO MOTION TO STRIKE SURPLUSAGE                            UNITED STATES ATTORNEY
      United States v. Hansen et al., CR18-092 RAJ - 1                     700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:18-cr-00092-RAJ Document 110 Filed 08/16/19 Page 2 of 5




1 to NWTM customers (e.g., bullion customers, bullion-storage customers, bullion-lease
2 customers) in order to obtain the customers’ money and in some cases, the customers’
3 property. Dkt. 1 at 4.
4                                           II.     ARGUMENT
5 A.        Because the Indictment Will Not be Given to the Jury, Defendant’s Motion is
            Moot
6
            Defendant Hansen argues that certain language in the indictment is surplusage and
7
     should be stricken under Federal Rule of Criminal Procedure 7(d). The purpose of
8
     Rule 7(d) is to protect defendants from unfair prejudice. See United States v. Ramirez,
9
     710 F.2d 535, 544–45 (9th Cir. 1983); see also United States v. Terrigno, 838 F.2d 371,
10
     373 (9th Cir. 1988) (“The purpose of Rule 7(d) is to protect a defendant against
11
     prejudicial or inflammatory allegations that are neither relevant nor material to the
12
     charges.”). Defendant bases his motion on this same purported fear of jury prejudice.
13
     See Motion at 2, citing cases.
14
            However, this language in the indictment cannot harm Defendant at trial because
15
     of the practice in this district that indictments are not provided to trial juries, which moots
16
     any concern the Defendant might have in this regard. Simply put, “[t]he jury cannot be
17
     biased by information it will not see.” United States v. Teall, No. 2:14-CR-00119-EJL,
18
     2015 WL 3948509, at *3 (D. Idaho June 29, 2015).
19
     B.     The Supposedly Surplus Language is Directly Relevant to the Charges
20
            Putting the Court’s standard practice aside, the motion should still be denied. A
21
     court should grant a motion to strike surplusage only if it is clear that the allegations are
22
     not relevant to the charges and are inflammatory and prejudicial. United States v.
23
     Struckman, 2007 WL 9701146, at *1 (W.D. Wash. Apr. 2, 2007), (citing Wright, Federal
24
     Practice and Procedure: Criminal 3d § 127). See also United States v. Pac. Gas & Elec.
25
     Co., 2014 WL 4954040, at *2 (N.D. Cal. Sept. 29, 2014) (noting that “relevance” for
26
     indictment purposes is a broad standard, and the Ninth Circuit has repeatedly affirmed
27
     district courts’ decisions not to strike surplusage on relevance grounds).
28
      GOV’T RESP. TO MOTION TO STRIKE SURPLUSAGE                               UNITED STATES ATTORNEY
      United States v. Hansen et al., CR18-092 RAJ - 2                        700 STEWART STREET, SUITE 5220
                                                                                SEATTLE, WASHINGTON 98101
                                                                                      (206) 553-7970
             Case 2:18-cr-00092-RAJ Document 110 Filed 08/16/19 Page 3 of 5




 1         Here, what Defendant claims is “surplusage” are relevant allegations that go
 2 directly to the elements of the charged scheme. For example, Defendant objects to
 3 allegations in the introductory portion of the Indictment that he “dictated” or “controlled”
 4 the operations of NWTM’s bullion business, and then decided to file for bankruptcy in
 5 April 2016. Motion at 3. Far from being extraneous, these allegations support the
 6 elements of the charges that Defendant knowingly devised a scheme to defraud and that
 7 he did so with the intent to defraud. That is, the government will prove not only that
 8 NWTM’s bullion business defrauded its customers, but also that Defendant caused that to
 9 happen and intended to do so. Unlike the case he cites about surplusage implying that a
10 defendant “is accused of crimes not charged in the indictment” (Motion at 3-4, citing
11 United States v. Brighton Bldg. & Maintenance Co, 435 F. Supp. 222, 230-31 (N.D. Ill.
12 1977)), the language objected to by Defendant relates squarely to the elements of the
13 crimes charged.
14         Similarly, Defendant complains that the indictment “uses the conclusory term
15 ‘false’ or ‘false and misleading’ to describe various alleged facts,” (Motion at 4), and that
16 “the government repeatedly states…that employees working at Mr. Hansen and Ms.
17 Erdman’s direction made material misrepresentations and omissions” (Motion at 5,
18 emphasis in original). Again, these allegations go to required elements of the charged
19 mail and wire fraud charges, each of which require (1) a plan or scheme to defraud, or for
20 obtaining money or property, by means of false or fraudulent pretenses, representations,
21 promises, or omissions and (2) the statements made or facts omitted as part of the scheme
22 were material. See Ninth Circuit Model Jury Instructions 8.121, 8.124 (2019) (emphasis
23 added). The fact that the government’s allegations in the indictment track the required
24 elements of the charged offenses cannot render those allegations surplusage. See
25 Terrigno, 838 F.2d at 373 (“[T]hat checks were issued willfully and the list of food
26 certificate recipients was prepared to deceive the United Way is essential to prove the
27 element of intent under 18 U.S.C. § 641.”); United States v. Laurenti, 611 F.3d 530, 546
28 (9th Cir. 2010).
     GOV’T RESP. TO MOTION TO STRIKE SURPLUSAGE                             UNITED STATES ATTORNEY
     United States v. Hansen et al., CR18-092 RAJ - 3                      700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:18-cr-00092-RAJ Document 110 Filed 08/16/19 Page 4 of 5




1          In sum, though Defendant’s motion is mooted by the fact that the indictment will
2 not be shown to the jury at trial, the language he objects to is not surplusage in any event.
3                                         III.    CONCLUSION
4          For the foregoing reasons, the Defendant’s motion should be denied.
5          DATED August 16, 2019.
6
7                                                   Respectfully submitted,
8
                                                    BRIAN T. MORAN
9
                                                    United States Attorney
10
                                                    /s/ Benjamin Diggs
11
                                                    BRIAN WERNER
12                                                  Assistant United States Attorney
                                                    BENJAMIN T. DIGGS
13
                                                    Special Assistant United States Attorney
14                                                  700 Stewart Street, Suite 5220
                                                    Seattle, Washington 98101
15
                                                    Phone: (206) 553-7970
16                                                  Email: brian.werner@usdoj.gov
                                                           benjamin.diggs@usdoj.gov
17
18
19
20
21
22
23
24
25
26
27
28
     GOV’T RESP. TO MOTION TO STRIKE SURPLUSAGE                                 UNITED STATES ATTORNEY
     United States v. Hansen et al., CR18-092 RAJ - 4                          700 STEWART STREET, SUITE 5220
                                                                                 SEATTLE, WASHINGTON 98101
                                                                                       (206) 553-7970
             Case 2:18-cr-00092-RAJ Document 110 Filed 08/16/19 Page 5 of 5




1                                   CERTIFICATE OF SERVICE
2          I hereby certify that on August 16, 2019, I electronically filed the foregoing with
3 the Clerk of the Court using the CM/ECF system, which will send notification of such
4 filing to the attorney of record for the Defendants.
5
6
7
                                                        s/ Dru Mercer
8                                                       DRU MERCER
                                                        Paralegal Specialist
9
                                                        United States Attorney’s Office
10                                                      700 Stewart Street, Suite 5220
                                                        Seattle, Washington 98101-1271
11
                                                        Telephone: 206-553-7970
12                                                      Fax: 206-553-2502
                                                        Email: dru.mercer@usdoj.gov
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     GOV’T RESP. TO MOTION TO STRIKE SURPLUSAGE                              UNITED STATES ATTORNEY
     United States v. Hansen et al., CR18-092 RAJ - 5                       700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
